DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 28, 2022 was received. Claims 10, 14 and 16 were amended. Claims 11 and 17 were canceled. Claims 1-9 were withdrawn. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 28, 2022. 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 14 was withdrawn, because the claim has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hautala (US20190258008) in view of Bateman (US20130291932) and Medhat (US20160246010).
Regarding claim 10, Hautala teaches a method of forming variable gratings in optical lenses (abstract, paragraph 001). Hautala teaches to provide an optical grating layer 107 having uniform height disposed on the substrate and the layer is subjected to selective area processing using etching ions beam to create at two recesses on the grating layer 107 (paragraph 0044, see figure 3B), which reads on the limitation of first processing area and second processing area (see annotated figure 3B below) (etching the substrate to recess a first processing area and a second processing area).

    PNG
    media_image1.png
    221
    567
    media_image1.png
    Greyscale

Hautala teaches to further etch the grated layer 107 to form a plurality of structures oriented at a non-zero angle with respect to a perpendicular to a plane defined by a top surface of the substrate (paragraphs 0046-0047, see figure 3C).
Hautala does not explicit teaches the etching through the mask to form the first and second processing layer. However, Bateman teaches a method of doping a solar cell (abstract). Bateman discloses direct writing (Hautala’s method) and using shadow mask (projecting ion beam through the shadow mask) are functionally equivalent selectively ion beam processing/etching method (paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the ion etching through a shadow mask for direct writing ion etching as the etching method in the method of forming variable gratings in optical lenses as disclosed Hautala. When preforming ion beam etching using a shadow mask, it is well known to use a mask with openings (first and second openings) corresponding to the area that are intended to be etched (first and second processing area) (also see Hautala paragraphs 0047 to 0048). Bateman does not explicitly teach the mask is a proximity mask. However, Hautala further teaches the masks for ion etching can be a proximity mask (paragraph 0057), which reads on the limitation of proximity mask includes a plate separated from the substrate by a distance. 
Hautala in view of Bateman does not explicitly teach to couple a stepped feature to an upper surface of the plate of the mask, wherein the stepped feature extends across at least one of the first opening and the second opening, wherein the stepped feature defines a stepped opening position over the at least one of the first opening and the second opening. However, Medhat teaches a shadow mask used in the method of processing a substrate (abstract, paragraph 0004), and discloses the mask comprises two or more levels of openings enables selective step coverage of micro-fabricated structures. The shadow mask includes a first opening within a top surface of the shadow mask and a second opening within the bottom surface of the shadow mask (abstract, paragraph 0012, see figure 2) (the stepped feature defines at least a stepped opening positioned over the at least one of the first opening and the second opening). Medhat does not explicitly teaches the step feature (lip 220 and the portion extended horizontally across the shadow mask) is the coupled to a surface of the shadow mask plate. However, it is well settled that a claimed device with separated parts would have been obvious in light of the device in a one-piece construction of the prior art (MPEP 2144.04 V C). In this case, it would have obvious to use a separated stepped feature as it can be varied in sizes provide various size of the selective step coverage of the surface being treated (abstract, paragraph 0006). It is noted that the claim does not specify what is considered as upper surface of the plate, thus, any surface of the plate that is coupled to the stepped feature is considered as upper surface. It is also noted that the claim does not specify the degree of extension for the limitation of “extend across”, thus, even a partial extension like the lip 220 in Medhat is considered to read on the limitation of extends across at least one of the first opening and the second opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide stepped feature across the opening of the mask as suggested by Medhat in the method as disclosed by Hautala in view of Bateman because Medhat teaches structure enables selective step coverage of the surface being treated (abstract, paragraph 0006).
Regarding claim 12, Hautala in view of Bateman does not explicitly teaches to orient the mask/plate at a second non-zero angle relative to the plane defined by the top surface of the substrate. However, it is well settled it is obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I. E.). In this case, there is only two solutions: 1) orienting the plate at a zero angle relative to the plane 2) orienting the plate at a non-zero angle relative to the plane; and both solutions would still result in etching of the substrate through the openings. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose orienting the plate at the second non-zero angle relative to the plane defined by the top surface of the substrate in light of the teaching of Hautala in view of Bateman. 
Regarding claim 13, Hautala teaches the first processing area and the second process area have variable depth (see annotated figure 3B above), and Hautala in view of Bateman teaches to etch the substrate through the first and second openings; thus, Hautala in view of Bateman teaches to etch the substrate through the first and second openings to form the first processing area or the second processing with a variable depth.  
Regarding claim 14, Hautala teaches the varying an etch depth between two or more trenches of the first plurality of trenches in the first processing area, and varying an etch depth between two or more trenches of the second plurality of trenches in the second processing area (see annotated figure 3D below).

    PNG
    media_image2.png
    210
    581
    media_image2.png
    Greyscale

	Regarding claim 15, Hautala teaches varying an etch depth across the first processing area and a second processing area (see annotated figure 3B above). 
Regarding claim 16, Hautala teaches a method of forming variable gratings in optical lenses (abstract, paragraph 001). Hautala teaches to provide an optical grating layer 107 having uniform height disposed on the substrate and the layer is subjected to selective area processing using etching ions beam to create at two recesses on the grating layer 107 in the process chamber (paragraphs 0035-0038 and 0044, see figure 3B), which reads on the limitation of first processing area and second processing area (see annotated figure 3B below) (providing an ion beam source within a chamber, wherein the chamber is operable to deliver an ion beam to a substrate, etching the substrate to recess a first processing area and a second processing area).

    PNG
    media_image1.png
    221
    567
    media_image1.png
    Greyscale

Hautala teaches to further etch the grated layer 107 to form a plurality of structures oriented at a non-zero angle with respect to a perpendicular to a plane defined by a top surface of the substrate (paragraphs 0046-0047, see figure 3C).
Hautala does not explicit teaches the etching through the mask to form the first and second processing layer. However, Bateman teaches a method of doping a solar cell (abstract). Bateman discloses direct writing (Hautala’s method) and using shadow mask (projecting ion beam through the shadow mask) are functionally equivalent selectively ion beam processing/etching method (paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the ion etching through a shadow mask for direct writing ion etching as the etching method in the method of forming variable gratings in optical lenses as disclosed Hautala. When preforming ion beam etching using a shadow mask, it is well known to use a mask with openings (first and second openings) corresponding to the area that are intended to be etched (first and second processing area) (also see Hautala paragraphs 0047 to 0048). Bateman does not explicitly teach the mask is a proximity mask. However, Hautala further teaches the masks for ion etching can be a proximity mask (paragraph 0057), which reads on the limitation of proximity mask includes a plate separated from the substrate by a distance. 
Hautala in view of Bateman does not explicitly teach to couple a stepped feature to an upper surface of the plate of the mask, wherein the stepped feature extends across at least one of the first opening and the second opening, wherein the stepped feature defines a stepped opening position over the at least one of the first opening and the second opening. However, Medhat teaches a shadow mask used in the method of processing a substrate (abstract, paragraph 0004), and discloses the mask comprises two or more levels of openings enables selective step coverage of micro-fabricated structures. The shadow mask includes a first opening within a top surface of the shadow mask and a second opening within the bottom surface of the shadow mask (abstract, paragraph 0012, see figure 2) (the stepped feature defines at least a stepped opening positioned over the at least one of the first opening and the second opening). Medhat does not explicitly teaches the step feature (lip 220 and the portion extended horizontally across the shadow mask) is the coupled to a surface of the shadow mask plate. However, it is well settled that a claimed device with separated parts would have been obvious in light of the device in a one-piece construction of the prior art (MPEP 2144.04 V C). In this case, it would have obvious to use a separated stepped feature as it can be varied in sizes provide various size of the selective step coverage of the surface being treated (abstract, paragraph 0006). It is noted that the claim does not specify what is considered as upper surface of the plate, thus, any surface of the plate that is coupled to the stepped feature is considered as upper surface. It is also noted that the claim does not specify the degree of extension for the limitation of “extend across”, thus, even a partial extension like the lip 220 in Medhat is considered to read on the limitation of extends across at least one of the first opening and the second opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide stepped feature across the opening of the mask as suggested by Medhat in the method as disclosed by Hautala in view of Bateman because Medhat teaches structure enables selective step coverage of the surface being treated (abstract, paragraph 0006).
Regarding claim 18, Hautala in view of Bateman does not explicitly teaches to orient the mask/plate at a second non-zero angle relative to the plane defined by the top surface of the substrate. However, it is well settled it is obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I. E.). In this case, there is only two solutions: 1) orienting the plate at a zero angle relative to the plane 2) orienting the plate at a non-zero angle relative to the plane; and both solutions would still result in etching of the substrate through the openings. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose orienting the plate at the second non-zero angle relative to the plane defined by the top surface of the substrate in light of the teaching of Hautala in view of Bateman. 
Regarding claim 19, Hautala teaches to etch the substrate to form a first plurality of trenches in first processing area and a second plurality of trenches in the second processing area, wherein an etch depth between two or more trenches of the first plurality of the trenches is different and wherein an etch depth between two or more trenches of the second plurality of trenches is different (see annotated figure 3D below).

    PNG
    media_image2.png
    210
    581
    media_image2.png
    Greyscale

	Regarding claim 20, since Hautala teaches the first ion etching is intended to only form the recess of the first processing area and the second processing area, and a new mask is formed on the substrate for the further ion etching of the first plurality of trenches and the second plurality of trenches (paragraphs 0044, 0048-0049 and 0057), the proximity mask used to form the first and the second processing area as disclosed by Hautala in view of Bateman is reasonably expected to be removed before the ion etching of the first and second plurality of trenches. 

Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Medhat does not teach the new limitations in claims 10 and 16.

In response to Applicant’s arguments, please consider the following comments:
As discussed above in the rejection, Medhat teaches the new amended features in claims 10 and 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717